Citation Nr: 1750544	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-35 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter was transferred to the RO in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.

2. The Veteran has a current diagnosis of PTSD.

3. The currently diagnosed PTSD is related to the Veteran's in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for her PTSD.  She contends that her PTSD is related to military sexual trauma (MST) that she experienced while at Advanced Individual Training (AIT) during active duty.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2014). 

The Veteran did not report the in-service MST or otherwise seek treatment for PTSD in-service, although her in-service treatment records do indicate she sought counseling for stress during service.  Although the Veteran may not have reported this in-service assault, the law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f) (3).  Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  It may be in a claim, as here, which is predicated on a MST.

The Veteran provided testimony about how her social behaviors changed after the assault.  She testified that she was very social before the assault but that after the assault she was depressed and withdrawn and would not attend social events.  Additionally, the Veteran reported that as a result of the assault, she was unable to concentrate on her studying so she spent more time at night studying than she did before the assault.  The Veteran also submitted a written statement from a friend who knew her before service.  The friend's statement indicated that the Veteran told her about the MST she experienced.  The statement also indicated that after leaving the service, the Veteran was very depressed, anxious, angry, mistrusting, and withdrawn which was different than how she behaved before service.  

The Veteran's VA treatment records discuss the in-service MST.  On numerous occasions the Veteran has reported to VA medical providers that she was raped in service while at AIT.  In January 2017, the Veteran's treatment records indicate that her VA psychologist believed that the Veteran's PTSD is related to MST.  In addition, in 2015, the Veteran attended a VA PTSD Residential Rehabilitation Treatment Program at which she sought treatment for her MST.  In September 2014, the Veteran's treating social worker submitted a statement opining that the Veteran meets the clinical criteria for PTSD and that her PTSD is related to the reported MST.  She further stated that the Veteran's PTSD has impacted her life, functioning, and personal relationships.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus in light of the Federal Circuit's ruling in Menegassi, the Board finds that the Veteran's credible and competent lay statements to her medical providers, as well as the post-service medical treatment records, along with the written statement from the Veteran's friend, are sufficient evidence to corroborate the in-service sexual assault.

The Veteran attended a VA examination in September 2013 related to her PTSD.  The examiner opined that the Veteran's PTSD was initially due to sexual assault which occurred before service, but that her in-service MST exacerbated her PTSD beyond its natural progression.  An October 2013 addendum opinion by a different examiner opined that he was unable to verify the Veteran's in-service stressor and that the Veteran's PTSD symptoms were not above and beyond the natural progression of the disease.  

However, the Board finds the Veteran's VA treatment records, statement from her friend, statements from her treating social worker and physician, and testimony at the hearing to be more probative than the examination report.  Thus, the Board finds that the Veteran's currently diagnosed PTSD is at least in part related to the in-service event.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfied the criteria to establish service connection for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


